DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takayanagi [JP 2006-108415].
Regarding Claim 15, Takayanagi shows an electronic device (Fig. 4 with teachings from Fig. 1), comprising:
a magnetic element comprising a magnetic core set (see Fig. 4 with teachings from Fig. 1, top and bottom element 26) and a winding (46) assembled in the magnetic core set (see Figs. 4 with teaching from Fig. 1); and
a first circuit module (58 having element 52) coupled to the winding of the magnetic element (see Fig. 4, element 58 having element 52 electrically or mechanically coupled to element 46), wherein the first circuit module comprises at least one switch (52, Paragraph [0028]); 
wherein a vertical projection area (vertical area of element 58) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 58 has an overlap portion with vertical area of element 46 on a first plane, see Fig. 4, Paragraph [0028]), and the first plane is a horizontal plane at which the winding is located (see Fig. 4, the first plane is a plane in a horizontal direction at which element 46 is located), and
wherein the magnetic core set comprises a first magnetic core component (top element 26) and a second magnetic core component (bottom element 26) corresponding to the first magnetic core component (see Fig. 1), and the first magnetic core component (top element 26) has a magnetic core column (middle leg of element 26, Paragraph [0018]) and a core cover plate (top portion of element 26, see Fig. 1), wherein the winding is mounted on the magnetic core column (see Figs. 1 and 4), and
wherein the first magnetic core component (top element 26) comprises at least one side column (side legs of element 26) and the side column is disposed around the magnetic core column to form at least one side opening (see Figs. 1 and 4, side legs of element 26 is disposed around middle leg of element 26 to form at least one side opening), and the first circuit module (58 having element 52) is disposed at the side opening (see Fig. 4) and the at least one switch (52) of the first circuit module is disposed at the side opening (see Fig. 4, element 52 is disposed at the side opening).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zeng et al. [U.S. Pub. No. 2010/0301981] in view of Mitsui et al. [U.S. Pub. No. 4,352,080] (for clearer illustration).
Regarding Claim 15, Zeng et al. shows an electronic device (Figs. 5A-5B), comprising:
a magnetic element comprising a magnetic core set (31, 32, see Figs. 5A-5B) and a winding (41) assembled in the magnetic core set (see Figs. 5A-5B); and
a first circuit module (4 having element 43) coupled to the winding of the magnetic element (see Figs. 5A-5B, element 4 having element 43 electrically or mechanically coupled to element 41), wherein the first circuit module comprises at least one switch (43); 
wherein a vertical projection area (vertical area of element 4) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 4 has an overlap portion with vertical area of element 41 on a first plane, see Figs. 5A-5B), and the first plane is a horizontal plane at which the winding is located (see Figs. 5A-5B, the first plane is a plane in a horizontal direction at which element 41 is located), and
wherein the magnetic core set (32, 31) comprises a first magnetic core component (32) and a second magnetic core component (31) corresponding to the first magnetic core component (see Figs. 5A-5B, Paragraphs [0031]-[0032]), and the first magnetic core component (32) has a magnetic core column (32a) and a core cover plate (bottom portion of element 32), wherein the winding (41) is mounted on the magnetic core column (see Figs. 5A-5B), and
wherein the first magnetic core component (32) comprises at least one side column (32b, 32c) and the side column form at least one side opening (see Figs. 5A-5B, elements 32b, 32c form at least one side opening), and the first circuit module (4 having element 43) is disposed at the side opening (see Figs. 5A-5B) and the at least one switch (43) of the first circuit module is disposed at the side opening (see Figs. 5A-5B, element 43 is disposed at the side opening of elements 32, 31).
Zeng et al. does not clearly show the side column is disposed around the magnetic core column.
For clearer illustration, Mitsui et al. shows a core (Fig. 6 or Fig. 3) teaching and suggesting the first magnetic core component (see Fig. 6 or Fig. 3) comprises at least one side column (14 or 16) and the side column is disposed around the magnetic core column (12) to form at least one side opening (see Fig. 6 or Fig. 3, element 14 or 16 is disposed around element 12 to form at least one side opening).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic core component comprises at least one side column and the side column is disposed around the magnetic core column to form at least one side opening as taught by Mitsui et al. for the device as disclosed by Zeng et al. to have a core that is mechanically strong and not easily broken and obtain desirable operating characteristics by assure the reasonable distribution of the magnetic flux in the core (Col. 4, Lines 20-50).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada et al. [JP 2011-087367] in view of Dou et al. [CN 102360787] (for clearer illustration).
Regarding Claim 15, Hamada et al. shows an electronic device (Figs. 1-3), comprising:
a magnetic element comprising a magnetic core set (see Figs. 1-3, upper and lower elements 140, Paragraph [0037]) and a winding (110b) assembled in the magnetic core set (see Figs. 1-3); and
a first circuit module (110 having element 111, 110a) coupled to the winding of the magnetic element (see Figs. 1-3, element 110 having element 111, 110a electrically or mechanically coupled to element 110b), wherein the first circuit module comprises at least one switch (111, 110a, Paragraphs [0033], [0044]); 
wherein a vertical projection area (vertical area of element 110) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 110 has an overlap portion with vertical area of element 110b on a first plane, see Figs. 1-3, Paragraph [0043]), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-3, the first plane is a plane in a horizontal direction at which element 110b is located), and
wherein the magnetic core set (upper and lower elements 140) comprises a first magnetic core component (upper element 140) and a second magnetic core component (lower element 140) corresponding to the first magnetic core component (see Figs. 1-3, Paragraph [0037]), and the first magnetic core component (upper element 140) has a magnetic core column (rod-shaped shaft of element 140, Paragraph [0037], see Figs. 1-3) and a core cover plate (top portion of upper element 140), wherein the winding (110b) is mounted on the magnetic core column (see Figs. 1-3), and
wherein the first magnetic core component (upper element 140) comprises at least one side column (side legs of element 140) and the side column is disposed around the magnetic core column to form at least one side opening (see Figs. 1-3, side legs of element 140 is disposed around rod-shaped shaft of element 140 to form at least one side opening), and the first circuit module (110 having element 111, 110a) is disposed at the side opening (see Figs. 1-3) and the at least one switch (111, 110a) of the first circuit module is disposed at the side opening (see Figs. 1-3, element 111, 110a is disposed at the side opening of element 140).
For clearer illustration, Dou et al. shows a core (Figs. 1-2) teaching and suggesting the first magnetic core component (5) comprises at least one side column (side columns at respective four corners, see Figs. 1-2) and the side column is disposed around the magnetic core column (4) to form at least one side opening (see Figs. 1-2, side columns at respective four corners are disposed around element 4 to form at least one side opening).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic core component comprises at least one side column and the side column is disposed around the magnetic core column to form at least one side opening as taught by Dou et al. for the device as disclosed by Hamada et al. to have a core that is mechanically strong and not easily broken and obtain desirable operating characteristics with better filtering effect and EMI effect, magnetic circuit distribution is more uniform, reduce eddy consumption, and effective in heat-radiating (Abstract, see English translation).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nozawa et al. [JP 09-097728] in view of Hamada et al. [JP 2011-087367].
Regarding Claim 15, Nozawa et al. shows an electronic device (Figs. 1-6 and Drawing 1 below), comprising:
a magnetic element (2a, 2b) comprising a magnetic core set (see Figs. 1-6) and a winding (5 at element 1b) assembled in the magnetic core set (see Figs. 1-6); and
a first circuit module (1c or 1d) coupled to the winding of the magnetic element (see Figs. 1-6, element 1c or 1d electrically or mechanically coupled to element 5 at element 1b); wherein a vertical projection area (vertical area of element 1c or 1d) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 1c or 1d has an overlap portion with vertical area of element 5 at element 1b on a first plane, see Figs. 1-6), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-6, the first plane is a plane in a horizontal direction of element 5 at element 1b), and
wherein the magnetic core set (2a, 2b) comprises a first magnetic core component (2a) and a second magnetic core component (2b) corresponding to the first magnetic core component (see Figs. 1-6), and the first magnetic core component (2a) has a magnetic core column (7) and a core cover plate (top surface of element 2a), wherein the winding is mounted on the magnetic core column (see Figs. 1-6), and
wherein the first magnetic core component (2a) comprises at least one side column (left or right surface of element 2a) and the side column is disposed around the magnetic core column to form at least one side opening (see Figs. 1-6, there is at least one side opening), and the first circuit module (1c or 1d) is disposed at the side opening (see Figs. 1-6).
Nozawa et al. does not explicitly show the first circuit module comprises at least one switch and the at least one switch of the first circuit module is disposed at the side opening.
Hamada et al. shows power supply device (Figs. 1-3) teaching and suggesting the first circuit module (110) comprises at least one switch (111, 110a, Paragraphs [0033], [0044]) and the at least one switch (111, 110a) of the first circuit module is disposed at the side opening (see Figs. 1-3, element 111, 110a is disposed at the side opening of element 140).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first circuit module comprises at least one switch as taught by Nozawa et al. for the device as disclosed by Hamada et al. to obtain desirable operating characteristics such as having the input voltage rectified into a desired output voltage which is transmitted to the load that can improve conversion efficiency with reduced noise and surge (Paragraph [0029]).

Allowable Subject Matter
Claims 1-3, 7-8, 11, 28, and 31-33 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
According to the Remarks, Page 18, applicant states that “the second circuit module 32 may be disposed in the secondary opening 3112” but the claim amendment states “the at least one switch of the first circuit module is disposed at the side opening” are different interpretations.  The definition of the term “at” can be broadly interpret as “near” as defined by www.dictionary.com. 



    PNG
    media_image1.png
    591
    509
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837